DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The Application number 15/982,375, being filed on November 17, 2016.  

Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number JP2016/084172, being filed on November 17, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 4, 2019,  December 27, 2019, April 29, 2020 and January 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on July 12, 2021 is acknowledged.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 and 11 of U.S. Patent No. US 10,458,064. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art at the time the invention was made to the lay length in a range of from 6.2 times to 15.7 times a conductor diameter of the stranded conductor since this range falls withinf the range of Patent Number US (10,458,064) in claim 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Current Application
Patent Number US (10,458,064)
Claim 1 - A stranded conductor, comprising: a plurality of filaments stranded together such that the plurality of filaments comprises a plurality of softened filaments made of an aluminum material and identical to one another and has a lay length in a range of from 6.2 times to 15.7 times a conductor diameter of the stranded conductor, wherein the plurality of filaments includes a filament disposed along a center of the stranded conductor, six first filaments disposed around the filament and concentrically with the center, twelve second filaments disposed around the six first filaments and concentrically with the center, and eighteen filaments disposed around the twelve second filaments and concentrically with the center such that the first filaments and the second filaments have an equal lay length.

Claim 5-  The stranded conductor according to claim 1, wherein the filament along the center of the stranded conductor, the six first filaments and the twelve second filaments form an inner layer portion, and the eighteen filaments forms an outermost layer disposed outside of and concentrically with the inner layer portion such that the inner layer portion has an inner layer lay length P3 which is determined by Equation (1),where P1 represents an inner layer lay length 

Claim 6 - The stranded conductor according to claim 1, wherein the six first filaments, the twelve second filaments, and the eighteen filaments have an equal lay length.
Claim 1- A stranded conductor, comprising: an inner layer portion; and an outermost layer disposed outside of and concentrically with the inner layer portion, wherein the inner layer portion and outermost layer comprise a plurality of filaments stranded together such that the plurality of filaments comprises a plurality of softened filaments made of an aluminum material and identical to one another and includes a filament disposed along a center of the stranded conductor and a predetermined number of filaments disposed around and concentrically with the center, the inner layer portion includes six filaments of the filaments disposed around and concentrically with the center, and twelve filaments of the filaments disposed around and concentrically with the center and the six filaments, and a lay length is from 8.6 times to 22.0 times a conductor diameter of the stranded conductor, the outermost layer is formed of eighteen filaments of the filaments, an outer layer lay length with which the outermost layer is stranded is from 6.8 times to 22.7 times the conductor diameter, and an inner layer lay length of the inner layer portion in a state in which the outermost layer is formed is a value determined by Equation (1), 


Claim 6-… wherein, in the stranding, a lay length is set to from 6.2 times to 15.7 times a conductor diameter of the stranded conductor..

Claim 11-… wherein, in the stranding, a lay length is set to from 6.2 times to 15.7 times a conductor diameter of the stranded conductor..


Claim 2- The stranded conductor according to Claim 1, wherein the plurality of filaments is formed such that the first filaments and the second filaments have the lay length of 6.4 times the conductor diameter of the stranded conductor or greater.
Claim 1- …the inner layer portion includes six filaments of the filaments disposed around and concentrically with the center, and twelve filaments of the filaments disposed around and concentrically with the center and the six filaments, and a lay length is from 8.6 times to 22.0 times a conductor diameter of the stranded conductor…
Claim 3- The stranded conductor according to claim 1, wherein the plurality of filaments is formed such that the lay length is in the range of from 8.7 times to 14.8 times the conductor diameter.
Claim 1- … and a lay length is from 8.6 times to 22.0 times a conductor diameter of the stranded conductor…
Claim 4- The stranded conductor according to claim 1, wherein the filament along the center of the stranded conductor, the six first filaments and the twelve second filaments form an inner layer portion, and the eighteen filaments form an outermost layer disposed outside of and concentrically with the inner layer portion.
Claim 1- A stranded conductor, comprising: an inner layer portion; and an outermost layer disposed outside of and concentrically with the inner layer portion…. a filament disposed along a center of the stranded conductor and a predetermined number of filaments disposed around and concentrically with the center, the inner layer portion includes six filaments of the filaments disposed around and concentrically with the center, and twelve filaments of the filaments disposed around and concentrically with the center and the six filaments…
Claim 6- The stranded conductor according to claim 1, wherein the six first filaments, the twelve second filaments, and the eighteen filaments have an equal lay length.
Claim 5- The stranded conductor according to claim 1, wherein the six filaments, the twelve filaments, and the eighteen filaments have an equal lay length.
Claim 7- The stranded conductor according to claim 5, wherein the six first filaments, the twelve 
Claim 5- The stranded conductor according to claim 1, wherein the six filaments, the twelve 
Claim 8- The stranded conductor according to claim 1, wherein the filament along the center of the stranded conductor, the six first filaments and the twelve second filaments form an inner layer portion, and the eighteen filaments form an outermost layer disposed outside of and concentrically with the inner layer portion such that the inner layer portion has an inner layer lay length in a range of from 8.6 times to 22.0 times an inner layer diameter.
Claim 1- … an inner layer portion; and an outermost layer disposed outside of and concentrically with the inner layer portion, wherein the inner layer portion and outermost layer … the inner layer portion includes six filaments of the filaments disposed around and concentrically with the center, and twelve filaments of the filaments disposed around and concentrically with the center and the six filaments, and a lay length is from 8.6 times to 22.0 times a conductor diameter of the stranded conductor…
Claim 9- The stranded conductor according to claim 1, wherein the filament along the center of the stranded conductor, the six first filaments and the twelve second filaments form an inner layer portion, and the eighteen filaments form an outermost layer disposed outside of and concentrically with the inner layer portion such that the inner layer portion has an inner layer lay length in a range of from 12.1 times to 20.7 times an inner layer diameter.
Claim 1- … an inner layer portion; and an outermost layer disposed outside of and concentrically with the inner layer portion, wherein the inner layer portion and outermost layer … the inner layer portion includes six filaments of the filaments disposed around and concentrically with the center, and twelve filaments of the filaments disposed around and concentrically with the center and the six filaments, and a lay length is from 8.6 times to 22.0 times a conductor diameter of the stranded conductor…
Claim 10- The stranded conductor according to claim 1, wherein the filament along the center of the stranded conductor, the six first filaments and the twelve second filaments form an inner layer portion, and the eighteen filaments form an outermost layer disposed outside of and concentrically with the inner layer portion such that the inner layer portion has an inner layer lay length in a range of from 8.6 times to 22.0 times an inner layer diameter and that the outermost layer has an outer layer lay length in a range of 6.8 times to 22.7 times the conductor diameter.
Claim 1- … an inner layer portion; and an outermost layer disposed outside of and concentrically with the inner layer portion, wherein the inner layer portion and outermost layer … the inner layer portion includes six filaments of the filaments disposed around and concentrically with the center, and twelve filaments of the filaments disposed around and concentrically with the center and the six filaments, and a lay length is from 8.6 times to 22.0 times a conductor diameter of the stranded conductor…
Claim 11- The stranded conductor according to claim 1, wherein the filament along the center of the stranded conductor, the six first filaments and the twelve second filaments form an inner layer portion, and the eighteen filaments form 61523722US an outermost layer disposed outside of and concentrically with the inner layer portion such that the inner layer portion has an inner layer lay length in a range of from 12.1 times to 20.7 times an inner layer diameter and that the outermost layer has an outer layer lay length in a range of 7.5 times to 18.2 times the conductor diameter.
Claim 1- … an inner layer portion; and an outermost layer disposed outside of and concentrically with the inner layer portion, wherein the inner layer portion and outermost layer … the inner layer portion includes six filaments of the filaments disposed around and concentrically with the center, and twelve filaments of the filaments disposed around and concentrically with the center and the six filaments, and a lay length is from 8.6 times to 22.0 times a conductor diameter of the stranded conductor…


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847